Citation Nr: 0101011	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD) for 
the period prior to March 24, 2000.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD for the period on and after March 24, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
July 1982.  

This appeal arises from a June 1998 rating decision of the 
Columbia Regional Office (RO) which assigned a 10 percent 
disability rating for PTSD, after granting service connection 
for that disorder.  This appeal also stems from a January 
1999 rating action which determined that the veteran had 
failed to submit new and material evidence to reopen a 
previously denied claim for service connection for a low back 
disorder.  The notice of disagreement as to those 
determinations was received in February 1999.  The statement 
of the case was issued in March 1999.  The veteran's 
substantive appeal was received in March 1999.  By a rating 
action dated in May 2000, the 10 percent disability 
evaluation assigned for PTSD was increased to 30 percent, 
effective from March 24, 2000.


FINDINGS OF FACT

1.  By a rating action dated in September 1982, the RO denied 
service connection for the residuals of a low back injury, 
based, in part, upon the finding that there was no medical 
evidence establishing that the veteran suffered a low back 
injury in service or that he currently suffered from a 
chronic low back disorder; the veteran did not appeal the 
RO's September 1982 determination, and it became final.

2.  The additional evidence submitted in connection with the 
current request to reopen the claim for service connection 
for a low back disorder is not so significant that it must be 
considered in order to fairly decide that claim.

3.  For the period prior to March 24, 2000, the veteran did 
not routinely display symptoms such as: suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment; and 
mild memory loss.

4.  For the period on and after March 24, 2000, the symptoms 
of the veteran's PTSD have included panic attacks several 
times a week, disturbances of motivation and mood, difficulty 
in establishing and maintaining effective work and socials 
relationships, and, in times of increased stress/anxiety, 
impairment of his cognitive processes; however, the veteran 
has not routinely displayed symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The September 1982 rating decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for PTSD, for the period prior to March 24, 2000, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§ 3.321(b)(1) and Part 4, including §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.126, 4.132, Diagnostic Code 9411 (2000).

4.  For the period on and after March 24, 2000, the criteria 
for a 50 percent disability evaluation, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. § 3.321(b)(1) and Part 4, including §§ 3.102, 4.1, 
4.3, 4.2, 4.7, 4.126, 4.132, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During the veteran's active service, reports of medical 
examinations conducted in July 1962, January 1965, November 
1967, November 1974, and August 1981 indicated that the his 
spine was normal.  There were also no findings of complaints 
of recurrent back pain.  In July 1982, the veteran was seen 
for complaints of low back pain.  He reported that he had 
been hospitalized for two weeks due to back problems.  He 
stated he had been experiencing low back pain since that 
time.  However, he said he had never gone on sick leave due 
to his back.  He indicated he experienced problems standing 
straight up.  

On physical examination, the veteran had no pain when bending 
or touching toes.  There was no dislocation.  It was noted 
that there could have been edema but that was difficult to 
determine because of his weight.  The veteran experienced 
pain over the kidney area while hyper-extending.  There was 
tenderness to the lumbar paraspinous muscle groups.  There 
was negative straight leg raising to 90 degrees.  The 
clinical assessment was "rule out" possible strain.  X-rays 
of the lumbosacral spine were taken.  The examiner observed 
that the veteran's service medical records were devoid of 
findings of complaints, treatment, or diagnosis of a chronic 
low back disorder.



On a Report of Medical Examination pending service discharge, 
the veteran's spine was found to be normal.  The veteran 
denied a history of recurrent back pain.  His certificate of 
discharge indicates that the veteran was the recipient of the 
Combat Infantryman's Badge and the Purple Heart medal.

In August 1982, the veteran filed a claim for service 
connection for multiple disabilities, including the residuals 
of a low back injury.  He stated he had injured his low back 
in 1968 while he was stationed in Vietnam.  He reported 
having been hospitalized for this injury.  

By a rating action dated in September 1982, service 
connection for the residuals of low back injury was denied.  
Reference was made to the veteran being seen in July 1982 for 
complaints of low back pain.  The RO found there was no 
evidence of record that the veteran had injured his back in 
service.  Moreover, while there were subjective complaints of 
tenderness over the paraspinous muscle groups in the lumbar 
area, the RO stated the veteran's discharge examination had 
shown his back to be normal.  Notice of the RO's decision was 
mailed to the veteran that same month.

Medical records from W.L. Miles, M.D., dated from December 
1989 to July 1996, and from the Columbia VA Medical Center 
(VAMC), dated from September 1995 to April 1996, were 
associated with the claims folder.  Significantly, the 
veteran was seen in December 1989 for complaints of right 
shoulder, neck, and low back pain.  He reported having been 
"rear-ended" a few days earlier.  He said he started to 
experience pain of the low back, neck, and right shoulder 
immediately thereafter.  He stated he drove to a medical 
center that same day, and that he was treated with muscle 
relaxants.  Following a physical examination, the impression 
was muscle spasms of the right shoulder, neck, and low back 
secondary to an accident.

In March 1996, the veteran was evaluated for complaints of 
low back and right hip pain.  He reported that he had fallen 
in front yard a few days earlier and was seen at Moncrieff 
Army Hospital.  He said he was diagnosed as having a 
fractured coccyx.  There was minimal tenderness over the 
coccyx.  The assessment was low back pain due to a fractured 
coccyx.

The veteran filed a claim for service connection for PTSD in 
February 1998.  He said he had received treatment for PTSD 
through the Columbia Vet Center.  As he had been awarded the 
Purple Heart medal and the Combat Infantryman's Badge, he 
asserted service connection for PTSD was warranted.

In a March 1998 letter from the Columbia Vet Center, the 
veteran was noted to have been seen initially in February 
1998 for symptoms of PTSD, to include nightmares, panic 
attacks, and isolating and avoidant behaviors.  He said he 
avoided stimuli that reminded him of his experiences in 
Vietnam.  The veteran's treating counselor indicated that the 
veteran was suffering from "some" memory loss and cognitive 
deficits related to his PTSD.  The veteran was also noted to 
have had a delayed PTSD reaction that he had managed to 
suppress in the past through work and alcohol use.  The 
examiner said the veteran continued to work despite having a 
50 on the Global Assessment of Functioning (GAF) scale. This 
level of functioning was noted to be possible through the use 
of medication.

The veteran was afforded a VA psychiatric examination in June 
1998.  He endorsed nightmares and difficulty sleeping.  He 
also said he tended to have a temper.  However, he admitted 
that "things" were better than they used to be.  He 
reported sleeping approximately six hours a night.  He 
described himself as a very jumpy person.  Although he felt 
very uneasy whenever he went to the shopping mall, the 
veteran stated he had friends, and that he was able to get 
out and socialize with others.  He denied depression or 
flashbacks.  He also denied seeing a psychiatrist or being on 
a psychiatric medication.  

On mental status examination, the veteran was alert and 
oriented.  He was pleasant, cooperative and appeared his 
stated age.  He maintained good eye contact.  His mood was 
"better" with an euthymic affect.  There was no psychomotor 
agitation or retardation.  Thought processes were logical and 
goal directed.  There was no evidence of auditory or visual 
hallucinations or delusions.  There was no evidence of any 
homicidal or suicidal ideation.  Memory was intact for 
immediate, recent, and remote events.  

The impression was PTSD.  The veteran was assigned a 67 on 
the GAF Scale.  The examiner stated that veteran functioned 
"fairly well" but did have minimal symptoms of PTSD 
including sleep disturbances, avoidant behavior, and an 
exaggerated startle response.  The veteran's social 
adaptability, and interactions with others, were found to be 
mildly impaired.  His flexibility, reliability, and 
efficiency in an industrial setting were also noted to be 
mildly impaired.  As a result, the examiner concluded that 
the level of disability of the veteran's PTSD was in the mild 
range.

Service connection for PTSD was granted in June 1998.  A 10 
percent disability evaluation was assigned.  The effective 
date of the award was February 1998.

In October 1998, the veteran, through his representative, 
filed a claim for multiple disabilities, to include the 
residuals of a low back injury.  Reference was made to the 
July 1982 in-service treatment for low back pain.  He 
reported receiving treatment though the Moncrieff Army 
Hospital and the Columbia VAMC.

Medical records from the Moncrieff Army Hospital and the 
Columbia VAMC, dated from January 1997 to October 1998, were 
associated with the claims folder.  Those records reflect 
that the veteran received evaluations and treatment for 
hypertension and anxiety.  In October 1998, the veteran was 
seen for complaints of anxiety attacks.  He said he had been 
experiencing an accelerated heart rate and shortness of 
breath.  He stated the frequency of his war-related 
nightmares ranged from once a week to once a month.  He 
reported sleeping well with Xanax.  He said he slept 
approximately five hours a night.  The veteran indicated that 
he had also injured his back while in Vietnam, and was 
hospitalized for two months.  He said he had been unable to 
walk for a month.  With regard to his mental status, the 
veteran was found to be oriented in all three spheres.  He 
was alert and cooperative.  His affect was appropriate.  

By a rating action dated in January 1999, the RO determined 
that the veteran had failed to submit new and material 
evidence to reopen the claim of service connection for a low 
back disorder.  The RO noted that, to justify the reopening 
of a previously finally denied claim, there had to be a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  The RO found that the evidence 
received since the September 1982 decision failed to 
demonstrate that the veteran currently suffered from a 
chronic disability of the low back or that there was any 
evidence establishing an etiological link between the 
veteran's military service and any current low back disorder.  

A notice of disagreement was received from the veteran in 
February 1999.  He expressed his disagreement with the 
January 1999 rating action, as well as the June 1998 rating 
action that had assigned a 10 percent disability rating for 
PTSD.  He asserted that the symptoms of his PTSD included 
nightmares, heart palpitations with shortness of breath, 
light-headedness, and fatigue.  He further asserted that the 
evidence of record established that he suffered from a 
chronic low back disorder that was etiologically related to 
his military service.  

A statement of the case was issued to the veteran in March 
1999.  Therein, the veteran was provided with the criteria 
applied in evaluating his PTSD.  There was also a citation 
to, and recitation, in full, of 38 C.F.R. § 3.156, the VA 
regulation defining new and material evidence.  

Outpatient treatment records from the Columbia VAMC dated 
from October 1998 to March 2000 show that the veteran 
continued to receive treatment for, but not limited to, PTSD.  
An October 1998 report indicated that the veteran denied any 
history of suicidal or homicidal ideation, hallucinations, or 
delusions.  He was cognitively intact.  He denied any 
problems with impulse control, bad judgment, or recent 
substance abuse.  Overall, the veteran appeared reliable and 
cooperative with good insight.  

In March 1999, the veteran reported he was experiencing 
increased stress at work.  He stated his schedule was 
unrealistic, and that he was expected to accomplish too many 
things in an eight-hour period.  He said his job was being 
evaluated, and could be shortened.  However, in the meantime, 
the veteran complained of increased stress and symptoms of 
panic.  He reported taking leave the previous week because of 
the stress.

In a treatment note dated on March 24, 2000, the veteran was 
seen by the mental health clinic for an initial evaluation.  
He asserted the symptoms of his PTSD were more pronounced 
than reflected by the 10 percent disability rating he was 
currently receiving.  He said his PTSD symptoms caused 
problems with his relationships and on the job.   He reported 
having panic attacks at least once a week.  The veteran 
indicated he experienced disturbances of motivation and mood 
and difficulty in establishing and maintaining effective work 
and social relationships.  He said he had difficulty adapting 
to stressful circumstances.  When severely anxious, he stated 
he had memory and concentration problems.  He said he was 
also prone to increased anger and irritability during these 
periods of stress.  The veteran maintained he had nightmares 
several times a week, and that he slept less than five hours 
a night.  He endorsed an exaggerated startle response and 
hyper-vigilance.  The assessment was PTSD with definite to 
considerable industrial and social impairment.  

The veteran was afforded a VA PTSD examination in April 2000.  
He complained of episodes of anxiety, recurrent nightmares, 
and sleep disturbances.  He said he usually got no more than 
four hours of sleep a night.  He described doing little in 
life aside from working.  He denied having any close friends.  
Acknowledging that he had a wife and four children, the 
veteran stated he rarely interacted with his family, and that 
he preferred to be by himself.  He denied having any hobbies 
or activities outside of work.  He reported that he was 
currently receiving psychiatric treatment.  

On mental status examination, the veteran was casually 
dressed.  He was neatly groomed, with a well-trimmed goatee 
and mustache.  He appeared nervous and tended to speak 
rapidly.  He was oriented to all three spheres.  He denied 
hallucinations.  There was no evidence of delusions.  He 
described his mood as neither happy nor sad.  The veteran 
said he had thought of suicide, but had never made an 
attempt.  The diagnosis was PTSD.  The veteran was assigned a 
55 on the GAF Scale.  The symptoms of his PTSD were described 
as moderate.

By a rating action dated in May 2000, the 10 percent 
disability evaluation assigned for PTSD was increased to 30 
percent.  The effective date of the increase was March 24, 
2000, which the RO found to be the date on which was 
documented the worsening of the veteran's PTSD.  The RO 
stated that an evaluation in excess of 30 percent was not 
warranted.  A supplemental statement of the case was mailed 
to the veteran in June 2000.

Outpatient treatment records from the Columbia VAMC dated in 
July 2000 show that the veteran continued to receive therapy 
for PTSD.  He described the symptoms of his PTSD as 
"significant".  He stated he felt very trapped and anxious 
when he was indoors.  He said he also felt pressured by some 
customers at work and, as a result, would become either 
anxious or irritable.  The examiner indicated that the 
veteran had moderate memory loss, depression, and anxiety 
that resulted in decreased work efficiency.  The examiner 
further noted that the veteran had a sporadic inability to 
perform his work tasks, and that it was only by a "herculean 
effort" that he was able to report to work as often as he 
did.  Nevertheless, the veteran's tiredness and depression 
were observed to have become more problematic in the 
workplace.  The examiner reported that the veteran 
experienced anxiety/panic attacks several times a week.  In 
this regard, the veteran's levels of reliability and 
productivity were described as reduced.  His short-term and, 
at times, long-term memory were unreliable.  The examiner 
opined that the veteran could no longer rely upon his 
cognitive processes on a daily basis.

In August 2000, the 30 percent disability rating assigned for 
PTSD was continued.  The RO stated that the rating criteria 
for a higher disability evaluation had not been established.  
A supplemental statement of the case was issued to the 
veteran that same month.

II.  Analysis

A.  New and Material Evidence

The veteran's claim for service connection for residuals of a 
low back injury was last finally denied in September 1982, 
and he was notified of the denial, by mail, at his address of 
record.  The notification was not returned as undeliverable.  
A determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in VA 
regulations.  38 U.S.C.A. § 7105(c).  The veteran having 
failed to take any action with respect to the September 1982 
denial of his claim, that decision became final a year after 
the mailing of notification to him of the decision.  
38 C.F.R. §§ 3.104, 20.302.

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
September 1982 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for a low back disorder, the evidence that is 
considered to determine whether new and material evidence has 
been received is the evidence that has been received 
following that decision.  The evidence received subsequent to 
that decision is presumed credible for the purposes of 
reopening the veteran's claim, unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet.App. 216 (1995); 
Justus v. Principi, 3 Vet.App. 510 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69 (1995).  

Pertinent legal criteria provide that service connection may 
be granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

In this case, the RO's September 1982 decision to deny 
service connection for a low back disorder was based, in 
part, upon the finding that there was no competent evidence 
indicating that the veteran suffered from a chronic 
disability of the low back during service, or at the time of 
his separation.  Despite being evaluated for complaints of 
back pain in service, the RO noted that examination conducted 
in July 1982 and at separation failed to show any physical 
abnormalities establishing the presence of a disability of 
the low back.  The RO further held the record contained no 
findings that the veteran had injured his back in-service.  

The medical records submitted since the September 1982 
decision are "new," in the sense that they were not of 
record at the time the decision was issued.  However, they do 
not constitute "new" evidence for the purposes of 
38 U.S.C.A. § 5108, because they are essentially cumulative 
of evidence previously considered by the RO.  Those records 
merely document that the veteran received post-service 
treatment for low back pain in 1989 and 1996.  Moreover, in 
each instance, the veteran's complaints of low back pain were 
shown to have been the result of intercurrent injuries, and 
there was no clinical evidence that the back trouble 
experienced by the veteran at that time was related to any 
injury in service.  The veteran was in a motor vehicle 
accident in 1989.  Later, he had a fall in 1996, which 
resulted in a fractured coccyx.  In other words, these 
records are not "material" evidence, because they do not 
provide credible medical findings that the veteran's current 
low back disorder, if any, had its onset during his active 
military service or was caused by any injury that occurred in 
service.

The statements of the veteran regarding his opinion that his 
claimed in-service back injury is etiologically related to 
his current complaints of low back pain cannot be considered 
to be of any probative value.  Although an individual may 
certainly be able to provide an accurate statement regarding 
firsthand knowledge of events or observations, and we have no 
reason to doubt the veteran's account of what he experienced 
in service, a lay person may not offer evidence that requires 
medical knowledge, such as establishing a nexus, 
orconnection, between in-service injury and post-service 
disability .  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Nici v. Brown, 9 Vet.App. 494 (1996) citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); see also Spalding v. Brown, 
10 Vet.App. 6 (1997).  Moreover, the Board finds that 
statements made by the veteran regarding the etiology of his 
low back disorder are essentially a repetition of contentions 
made by him when his claim was earlier denied, and that they 
are therefore not new evidence, either.  See Reid v. 
Derwinski, 2 Vet.App. 312 (1992).

In addition to the foregoing, the Board further notes that, 
in its March 1999 statement of the case, the RO cited to 
38 C.F.R. § 3.156, the regulation discussed with approval in 
Hodge, supra, and also quoted the regulation's pertinent 
language as it relates to new-and-material-evidence claims.  
The analysis set forth in the January 1999 rating action, 
which indicated that "[t]o justify a reopening of a claim on 
the basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome," appears to be predicated, in part, upon 
language found impermissible by Hodge.  It is therefore 
unclear whether the RO appropriately considered the veteran's 
claim under the language of section 3.156.  This raises the 
question as to whether the case should now be remanded in 
order to protect the veteran's due process rights, by 
ensuring (through a readjudication) that the RO did consider 
the case using the correct and current interpretation of the 
law.  

In this regard, the Board notes that we may consider 
arguments, sub-issues, statutes, regulations, or judicial 
analyses which have not been considered by the RO, if a 
claimant will not be prejudiced by our action.  Furthermore, 
whether the Board must remand an appeal to the RO to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend upon the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."  

With respect to the present appeal, the Board finds that our 
proceeding to a decision without remanding to the RO for re-
analysis under the Hodge standard does not prejudice the 
veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability, but essentially reiterates the 
theory of the case that was previously advanced and rejected.  
As indicated above, the veteran has submitted evidence which 
is either cumulative, or duplicative, or fails to have any 
bearing on the matter under consideration. 

We recognize that, because the veteran is a recipient of the 
Combat Infantryman's Badge and the Purple Heart medal, it 
would be appropriate to consider 38 U.S.C.A. § 1154(b) in 
regard to his claim.  See also 38 C.F.R. § 3.304(d).  Section 
1154(b) provides that, in the case of any veteran who engaged 
in combat with the enemy during wartime service, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardship of such service, notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service incurrence 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.

However, we note that section 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link a currently claimed 
disorder etiologically to service.  See Kessel v. West, 13 
Vet.App. 9, 17 (1999), opinion withdrawn and appeal dismissed 
on other grounds, No. 98-772 (Nov. 20, 2000) (en banc order), 
holding that section 1154(b) "does not constitute a 
substitute for evidence of current disability, causal nexus 
between a combat service injury or disease and a current 
disability, or the continuation of symptoms subsequent to 
service [emphasis in original]."  See also Beausoleil v. 
Brown, 8 Vet.App. 459, 464 (1996), in which the Court stated 
that, while section 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to render a claim well 
grounded, there is essentially no relaxation as to the 
question of nexus to service, which requires competent 
medical evidence.  Thus, even accepting the veteran's 
assertion that he sustained a back injury in service, which 
we have no reason to doubt, he has not submitted competent 
medical evidence relating his current back disorder to 
service.  As a result, section 1154(b) is not supportive of 
the veteran's claim.

Therefore, under the circumstances of this case, and after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for reconsideration by 
the RO under the Hodge standard, would be judicially 
expedient or otherwise result in a different finding than 
that reached previously by the RO.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
supra, 12 Vet.App. at 207; Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a low back disorder, 
the claim may not be reopened.

B.  Increased Rating

The Board is satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the most recent psychiatric examination was 
adequate concerning the issue at hand, and that there is no 
indication that there are relevant post-service medical 
records available that would support the veteran's claim and 
are not of record.  Therefore, no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 
38 U.S.C.A. §§ 5103, 5103A.  See Public Law 106-475, Veterans 
Claims Assistance Act of 2000; 114 Stat. 2096 (Nov. 9, 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.

2.  Increased rating prior to March 24, 2000

Prior to March 24, 2000, the veteran's service-connected PTSD 
was evaluated as 10 percent disabling under Diagnostic Code 
9411, for PTSD.  The regulations pertaining to rating 
psychiatric disabilities are set forth, in pertinent part, 
below:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful  
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). . . . 
. . 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. . . 
. . . . . . . . . . . . . . . . . . . 10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication. . . . . . 
. . . . . . . . . . . . . . . . . 0

38 C.F.R. § 4.132. Diagnostic Codes 9201 to 9440 (2000).

Upon a review of the evidence of record, the Board is unable 
to find that a rating in excess of 10 percent prior March 24, 
2000, is warranted.  The Board recognizes that the veteran 
displayed symptoms of "increased" anxiety during this time 
period.  The March 1999 treatment note also indicated that he 
was experiencing symptoms of panic.  In this regard, there is 
some evidence that he had had difficulty in adapting to 
stressful circumstances due to anxiety attacks.  
Nevertheless, prior to March 24, 2000, the veteran did not 
routinely display symptoms of depressed mood, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, recent events).  In other words, most of 
the symptoms required to evaluate the veteran's PTSD as 30 
percent disabling were not present during that time period. 

The preponderance of the evidence is therefore against 
entitlement to a disability rating in excess of 10 percent 
for the veteran's PTSD for the period prior to March 24, 
2000.  We have considered application of the benefit-of-the-
doubt doctrine with respect to this matter, but the Board 
finds that there is no approximate balance of positive and 
negative evidence such as to warrant its application.  The 
medical evidence preponderates against the veteran's claim.  
Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question has 
the veteran shown disablement equivalent to that greater than 
the assigned rating.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  Finally, the Board has considered the assignment of 
a higher evaluation in this case on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1).  A basis for an extra-
schedular rating is not shown, however, as the service-
connected PTSD was not shown to have resulted in marked 
interference with employment or frequent periods of 
hospitalization, or to otherwise present an exceptional or 
unusual disability picture.

2.  Increased rating for the period on and after March 24, 
2000

As to this latter time period, we believe the evidence 
supports a disability rating of 50 percent for PTSD.  The 
record shows that, since March 24, 2000, the veteran has been 
experiencing panic attacks several times a week.  
Disturbances of motivation and mood have adversely impacted 
his work and social relationships.  He has also been 
experiencing impairment of his short-term and long-term 
memory.  Factored together, an examiner opined in July 2000 
that the veteran could no longer rely on his cognitive 
processes on a daily basis.  The examiner stated that the 
veteran's ability to attend work as often as he did was due 
to a Herculean effort.  The Board acknowledges that all the 
remaining criteria necessary to support a 50 percent 
disability for PTSD have not been shown.  However, in 
applying the benefit-of-the-doubt doctrine, the Board finds 
that there is an approximate balance of positive and negative 
evidence such as to warrant its application in favor of a 50 
percent rating.

The Board is also unable, however, to find that a rating in 
excess of 50 percent is warranted.  The veteran has not 
routinely displayed symptoms of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.  Simply put, with the 
exception of there being evidence that he experiences some 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), none of the symptoms required to 
evaluate the veteran's PTSD as 70 percent disabling is 
present.  

Consequently, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to a 
disability rating in excess of 50 percent for the veteran's 
service-connected PTSD.  Consideration has also been given to 
assigning a staged rating; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  See 
Fenderson v. West, supra.  Further, we have considered the 
assignment of a higher evaluation for the period since March 
2000 on an extra-schedular basis, under 38 C.F.R. § 
3.321(b)(1).  A basis for an extra-schedular evaluation has 
not been not shown, however, as the service-connected PTSD 
has not shown by the record to have resulted in marked 
interference with employment or frequent periods of 
hospitalization, or to otherwise present an exceptional or 
unusual disability picture.


ORDER

New and material evidence has not been presented to reopen 
the veteran's claim for service connection for a low back 
disorder, and the claim is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder, for the 
period prior to March 24, 2000, is denied.

Entitlement to a 50 percent disability evaluation for 
service-connected post-traumatic stress disorder, for the 
period on and after March 24, 2000, is granted, subject to 
the criteria governing payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



